Case 2:21-cv-00594-SM-JVM Document 33 Filed 09/13/21 Page 1 of 1

JILL L. CRAFT

ATTORNEY AT LAW, LLC

 

JILL CRAFT 329 ST. FERDINAND STREET
W. BRETT CONRAD, JR. BATON ROUGE, LA 70802
KAITLIN A. WALL PHONE: (225) 663-2612

FACSIMILE: (225)663-2613

September 9, 2021

Honorable Judge Susie Morgan Via efile-morgan@laed.uscourts.gov
United States District Court

Eastern District of Louisiana

500 Poydras Street, Room C322

New Orleans, Louisiana 70130

Re: — Jenna Fugarino v Milling, Benson, Woodward, LLP
Docket No.: 2:21-CV-00594

Dear Judge Morgan:

Pursuant to the Court’s Scheduling Order issued September 9, 2021, please accept this
response on behalf of our client, Ms. Jenna Fugarino.

All Causes of Action Asserted and Specific Federal and State law basis for each:

Ms. Fugarino asserts the following claims: 1) sex/pregnancy-based discrimination under
Title VII and La. R.S. 23:301, et seq.; 2) sex/pregnancy-based harassment under Title VII and La.
R.S, 23:301, et seq.; 3) sex/pregnancy-based retaliation under Title VII; 4) reprisal under La. R.S.
23:967.

These claims are brought against Ms. Fugarino’s former employer, Milling, Benson,
Woodward, LLP. There are no §1983 individual versus official capacity claims.

Thank you for your consideration.
ZL
.Néry truly yours,

/ se
/ oS
| Jill L. Craft.

*,

\

‘ \

JLC/ghn ‘

ce: Susan Fahey Desmond (Via Email Only To: susan.désmond@jacksénlewis.com)
Client ae

tt
